         Case 20-12965        Doc 33 Filed 09/23/20 Entered 09/23/20 09:29:38                     Desc Notice
                                    Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                              Case No. 20−12965
                                                              :
Michelle Lam                                                  Chapter : 7
2118 N. Keeler Avenue, Apt 1                                  Judge :   Timothy A. Barnes
Chicago, IL 60639
SSN: xxx−xx−4605 EIN: N.A.




Debtor's Attorney:                                              Trustee:
David M Siegel                                                  David P Leibowitz ESQ
David M. Siegel & Associates                                    Lakelaw
790 Chaddick Drive                                              53 West Jackson Boulevard
Wheeling, IL 60090                                              Suite 1115
                                                                Chicago, IL 60604
847 520−8100
                                                                312−662−5750

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
June 25, 2020 .

1. December 24, 2020 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. December 24, 2020 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: September 23, 2020                                     Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
